1. Media law in Hungary (
- Before the vote:
Mr President, before the planned vote on the resolution on media law in Hungary, I would like to draw the attention of fellow Members to the latest developments in the situation and to put forward a concrete proposal.
Four days ago, the Hungarian Parliament adopted the amendments - all the amendments - requested by the European Commission despite the negative vote, by the way, of Hungarian Socialist and Green Members. Commissioner Kroes was present during the vote and she announced that the amended version of the law was consistent with European law and, in particular, with the Charter of Fundamental Rights. Yet the resolution of the left-wing groups, which will be put to the vote at midday, completely ignores these facts. The text is virtually the same as that of three weeks ago and makes no mention of the vote of the Hungarian Parliament. My question is this: is this Parliament living in the real, or an imaginary, world? Is this resolution directed against the Hungarian Government or against the European Commission, which no longer has any problem with the law?
(Applause)
In particular, I would ask the Chair of the Liberal Group: do you, or do you not have confidence in Commissioner Kroes?
The Group of the European People's Party (Christian Democrats) thinks that this Parliament would lose its credibility if it adopted texts that do not correspond to reality. Must we become a theatre for settling national political scores?
(Applause)
Given these conditions, the PPE Group withdraws its own resolution and calls on the other groups to do the same. The credibility of Parliament is at stake.
Ladies and gentlemen, the proposal is completely clear. As I understand it, the Group of the European People's Party (Christian Democrats) has withdrawn its resolution. We have, therefore, only one resolution, which has been submitted by several of the political groups. I would like to ask the representatives of the political groups to comment on this.
on behalf of the S&D Group. - (DE) Mr President, ladies and gentlemen, Mr Daul talked about reality. Well, it is reality that the Hungarian Government or the Hungarian Parliament has amended the law, and that is a good thing, because I can remember the debate in this Chamber when some people said - including you, Mr Daul - that nothing needed to be amended; everything was fine. Suddenly, it now needs to be amended.
(Applause from the left)
However, it is also reality - and you can read this, too - that both the media freedom representative of the Organisation for Security and Cooperation in Europe (OSCE) and the representative of the Council of Europe say that these amendments are inadequate. That is the reality, Mr Daul. That is the reality.
(Applause from the left)
In our group's meeting yesterday evening, which I chaired, we discussed the law and the amendments and - like the OSCE and the Council of Europe - we came to the conclusion that these amendments are inadequate. Whatever decision is made today - whether you win, Mr Daul, or whether we win - we will not give up the fight for freedom of the media, Mr Lange. If you do so, that is your business.
(Applause from the left)
Freedom of the media is an inviolable element of democracy. We want democracy and we want freedom of the media. We therefore ask you to vote accordingly today. We know that there are also some Members in your group who agree with us. We must fight for freedom of the media - in Hungary and elsewhere, too.
(Applause from the left)
Ladies and gentlemen, fellow Members, as I understand it, the four political groups are not withdrawing their declaration. We could end the debate here and proceed to the vote, but I understand that the Group of the Alliance of Liberals and Democrats for Europe in the European Parliament also wants to make a statement. Please take the floor.
Mr President, we have been addressed specifically here. Of course, we have confidence in Commissioner Kroes's work. Her examination of the secondary law was exemplary. We wish the Commissioner examining the primary law had done her work in the same way, as this is where the problem lies.
(Applause from the left)
The reality of the situation includes those things just mentioned by Mr Swoboda, namely that, in the opinion of both the Council of Europe and the Organisation for Security and Cooperation in Europe (OSCE), the amendments are inadequate. Hungary's Deputy Prime Minister and Minister for Public Administration and Justice, Mr Navracsics, has himself admitted that this was not a significant amendment of the media law. I could mention the protection of journalistic sources, which still remains unregulated, or the composition and powers of the media authority. All of these are matters that still need to be discussed.
I would therefore like to state, on behalf of the Group of the Alliance of Liberals and Democrats for Europe, that we will not withdraw the motion for a resolution, but rather request that the vote take place.
Ladies and gentlemen, we are going to take a vote on the resolution of the four political groups.